UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2016 Commission File No. 1-12597 CULP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-1001967 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or other organization) 1823 Eastchester Drive High Point, North Carolina 27265-1402 (Address of principal executive offices) (zip code) (336) 889-5161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for at least the past 90 days.x YES NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period after the registrant was required to submit and post such files). xYES NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filero Accelerated filerx Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYES NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common shares outstanding at January 31, 2016:12,250,489 Par Value: $0.05 per share INDEX TO FORM 10-Q For the period ended January 31, 2016 Page Part I - Financial Statements Item 1. Financial Statements: (Unaudited) Consolidated Statements of Net Income — Three and Nine Months Ended January 31, 2016 and February 1, 2015 I-1 Consolidated Statements of Comprehensive Income – Three and Nine Months Ended January 31, 2016 and February 1, 2015 I-2 Consolidated Balance Sheets — January 31, 2016, February 1, 2015, and May 3, 2015 I-3 Consolidated Statements of Cash Flows — Nine Months Ended January 31, 2016 and February 1, 2015 I-4 Consolidated Statements of Shareholders’ Equity I-5 Notes to Consolidated Financial Statements I-6 Cautionary Statement Concerning Forward-Looking Information I-26 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations I-27 Item 3. Quantitative and Qualitative Disclosures About Market Risk I-44 Item 4. Controls and Procedures I-45 Part II - Other Information Item 1. Legal Proceedings II-1 Item 1A. Risk Factors II-1 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds II-1 Item 5. Other Information II-2 Item 6. Exhibits II-3 Signatures II-4 Item 1:Financial Statements CULP, INC. CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2, 2015 UNAUDITED (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED January 31, February 1, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Interest income ) ) Other expense 85 Income before income taxes Income taxes Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted NINE MONTHS ENDED January 31, February 1, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Interest expense - 50 Interest income ) ) Other expense Income before income taxes Income taxes Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted See accompanying notes to consolidated financial statements. I-1 CULP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2, 2015 (UNAUDITED) (Amounts in Thousands) THREE MONTHS ENDED January 31, February 1, Net income $ $ Other comprehensive (loss) income Unrealized (losses) gains on investments Unrealized holding (losses) gains on investments ) 22 Reclassification adjustment for realized loss included in net income 71 - Total other comprehensive (loss) income ) 22 Comprehensive income $ $ NINE MONTHS ENDED January 31, February 1, Net income $ $ Other comprehensive loss Unrealized (losses) gains on investments Unrealized holding losses on investments ) (6 ) Reclassification adjustment for realized loss included in net income - Total other comprehensive loss ) (6
